Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant argues that the references fail to disclose multiple second subsystems of a vehicle that provide transportation vehicular functionality, and consist of steering, braking, drive, and vehicular transmission, because the Applicant’s second subsystems are confined to steering, braking, drive, and vehicular transmission. 

This argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e. that the second subsystems are confined to steering, braking, drive, and vehicular transmission) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The word “consisting” is defined in common dictionaries as:
“to be formed or made up of” (Merriam-Webster’s dictionary)
“be composed or made up of” (Oxford dictionary)
“to be made of or formed from something” (Cambridge dictionary).
	None of the dictionaries define “consisting” to mean “to be confined to” or any synonymous phrase, contrary to the Applicant’s assertion. Thus the list of components following the phrase “consisting of” does not have to be complete, and unlisted consisting of a steering, braking, drive, and a vehicular transmission” does not require that the second subsystems providing transportation vehicular functionality are confined to a steering, braking, drive, and a vehicular transmission, contrary to the Applicant’s assertion. 

The amended limitation requires only that “the second subsystems provide transportation vehicular functionality consisting of a steering, braking, drive, and a vehicular transmission”. The limitation does not exclude an automatic drive subsystem with sensors from the second subsystems, but merely requires that the second subsystems also include steering, braking, drive, and transmission functionality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3663
August 2, 2021